Case: 13-10957    Date Filed: 09/24/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10957
                       ________________________

                D.C. Docket No. 3:10-cv-00325-RBD-JBT

MICHAEL V. TORELLI,

                                                             Plaintiff-Appellant,
KAREN TORELLI, his wife,

                                                               Plaintiff,

                                   versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee,
SULLIVAN JOINT TRUST,

                                                               Defendant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 24, 2013)

Before MARCUS, HILL and KRAVITCH, Circuit Judges.
               Case: 13-10957      Date Filed: 09/24/2013     Page: 2 of 2


PER CURIAM:

      Having reviewed the record and considered the arguments of the parties in

their briefs, we affirm the district court in all respects related to this appeal for the

reasons stated by the district court.

      AFFIRMED.




                                            2